SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

143
CA 11-01199
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


RUSSELL YOUKER, PLAINTIFF-RESPONDENT,
ET AL., PLAINTIFF,

                    V                                              ORDER

VILLAGE OF DOLGEVILLE, VILLAGE OF DOLGEVILLE
POLICE DEPARTMENT, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(ACTION NO. 1.)
--------------------------------------------
VILLAGE OF DOLGEVILLE, PLAINTIFF,

                    V

THE NEW YORK MUNICIPAL INSURANCE
RECIPROCAL, DEFENDANT.
(ACTION NO. 2.)
(APPEAL NO. 2.)


LEMIRE JOHNSON, LLC, MALTA (GREGG T. JOHNSON OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CHRISTOPHER J. PELLI, UTICA, FOR PLAINTIFF-RESPONDENT.

MCLANE SMITH AND LASCURETTES, LLP, UTICA (TODD M. LASCURETTES OF
COUNSEL), FOR PLAINTIFF VILLAGE OF DOLGEVILLE.

CONGDON FLAHERTY O’CALLAGHAN REID DONLON TRAVIS & FISHLINGER,
UNIONDALE (RICHARD NICOLELLO OF COUNSEL), FOR DEFENDANT THE NEW YORK
MUNICIPAL INSURANCE RECIPROCAL.


     Appeal from an order of the Supreme Court, Herkimer County
(Anthony F. Shaheen, J.), entered November 18, 2010. The order
granted in part the motion of plaintiff-respondent for reargument.

     Now, upon reading and filing the stipulation of withdrawal signed
by the attorneys for the parties on February 3, 26 and 29, 2012 and
March 5 and 7, 2012,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.
                                 -2-                          143
                                                        CA 11-01199

    All concur except GORSKI, J., who is not participating.




Entered:   March 16, 2012                      Frances E. Cafarell
                                               Clerk of the Court